BY THE COURT.
One Wilcox purchased of Hinckley, in 1821, seven acres of ground, and took his bond to make a deed, when the purchase-money should be paid. The complainant and one Hollis Abbot, who were jointly securities for Wilcox, took an assignment on the back of the title bond to indemnify them, and went jointly into possession of the land. Abbot and Thayer subsequently contracted in writing to sell an undivided half of three acres of the ground, including a distillery, to McNair, and put him into possession. *732After this, Abbot secretly procured a deed from Hinckley to himself for the whole seven acres, surrendered the bond, and conveyed the land to the defendant, Howard, who, at the same time, covenanted with McNair to convey to him the three acre distillery tract. Howard has since conveyed the residue of the tract to the defendant, Keys, who now holds. Howard, McNair, and Keys, had notice of the complainant’s equity. Abbot dealt with Wilcox and the complainant jointly, and was perfectly conversant with the 707] *whole matter-. Upon this state of facts, we are asked to decree a conveyance to the complainant, hie has, as it appears to us, an interest in an undivided one-fourth of the distillery lot, and in an undivided one-lialf of the residue. But what is the precise extent of that interest we are not advised. Pie and Abbot took Wilcox’s interest merely as collateral security. Wilcox is not made a party to this bill, and we know not that either the complainant or Abbot have ever paid a cent for Wilcox. The caséis notripe fora decree, and must go to a master for an account. The complainant will do well to consider if he can proceed much farther — without Wilcox is made a party. The master will ascertain:
1. Plow much Abbot paid Hinckley to complete the purchase.
2. How much McNair has paid on account of his purchase to Abbot, to the complainant, and to Howard.
3. What sums have been paid by the complainant, or by Abbot, for Wilcox.
4. What Ploward paid, or agreed to pay Abbot for the land nd what, if any, condition of defeasance was entered into between them concerning it.
5. What sum, if any, Keys paid Howard for the land, and what, if any, were the conditions of the purchase.
6. What is the present value of the distillery tract and of the residue.